DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: support for the limitation of wherein the system is “configured to allow an adjustment to a rate at which molecules are dispensed” as recited in claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 15 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said another molecule holding pad" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "said bag" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the claim is interpreted as depending on claim 14 instead of claim 9.
Claim 21 recites the limitation "said second chemical reaction heat source" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scarbrough et al. (US 2013/0015261; hereinafter “Scarbrough”) as evidenced by Peavy (US 2003/0037476)
In regard to claims 1-2 and 6, Scarbrough discloses a system for dispensing molecules, comprising: a housing (drag bag 1); a molecule holding pad (small absorbent tampons in scent compartment 15) internal to said housing; and a first chemical reaction heat source (hand warmer in compartment 10) internal to said housing, a second chemical reaction heat source (hand warmer is compartment 12), wherein said molecule holding pad is arranged between said first chemical reaction heat source and said second chemical reaction heat source when the housing is folded and closed as depicted in Figures 1 and 2 such that the housing directs heat from said first chemical reaction heat source and said second chemical reaction heat source to said molecule holding pad, and wherein the first and second chemical reaction heat sources are reactive to oxygen (“air activated chemical heater”; see [0002]). See Figures 1-3 and paragraphs [0007]-[0011].
In regard to claims 3, 5, 7 and 19, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  Therefore, it is viewed that the first and second chemical reaction heat sources of the system of Scarbrough are capable of producing heat for over 6 hours, the heat sources and molecule pad would necessarily expand when heated, and is capable of sustaining a temperature of each of said molecule holding pad and said another molecule holding pad (multiple tampons can be used) at a minimum of 30 degrees Fahrenheit higher than an operating environment temperature for greater than 3 hours.
In regard to claim 4, Scarbrough teaches that the heat sources are air activated chemical hand warmers.  See [0002] and [0009].  Scarbrough does not explicitly disclose wherein the hand warmers contains iron.  However, it is well understood that hand warmers comprise an iron component as evidenced by Peavy, which discloses that conventional hand warmers contain iron powder in paragraph [0010].
In regard to claims 8 and 9, Scarbrough discloses that more than one tampon can be placed in the compartment 15.  Thus, it is viewed that Scarbrough discloses wherein another molecule holding pad can be arranged adjacent or attached to the first molecule holding pad within the compartment and between said first and second chemical reaction heat source.
In regard to claims 10 and 18, it is viewed that the fabric material separating the compartments is analogous to the claimed first separator and second separator.  See [0007] and Figure 3. 
In regard to claim 17, it is viewed that the system of Scarbrough is capable of allowing an adjustment to a rate at which molecules are dispensed from said system as the user can adjust the number of tampons in the scent compartment 15.
In regard to claims 20-21, Scarbrough discloses that the housing comprises openings as it is taught that the compartments are made from mesh or netting material.  It is viewed that the mesh or netting material would necessarily regulate the provision of oxygen to at least one of said first chemical reaction heat source and said second chemical reaction heat source.  See [0009].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Scarbrough in view of Saxon et al. (US 7,438,873; hereinafter “Saxon”).
In regard to claims 11-13, Scarbrough does not explicitly disclose wherein the separators are moisture barriers.
Saxon discloses a scent lure using hand warmers wherein the heating element 30 in a heating element compartment 12 is separated from the scent wick 23 in a scent wick compartment 12 by a rear wall 25 which is made of solid material which is capable of sealing the compartments when the compartment covers 13 and 14 are closed.  Thus, it is viewed that the rear wall 25 is capable of functioning as a moisture barrier and would necessarily function to regulate the flow of oxygen to the heating element 30 via the vents 40,42 such that oxygen flow would increase with an increase in temperature of the heating element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lure of Saxon to have two heating sources on either side of the scent wick as taught by Scarbrough for the purpose of increasing the heating capabilities of the apparatus.  Thus, the modified combined apparatus of Saxon would include a first and second separator which are capable of function as moisture barriers and regulating the flow of oxygen to the heating elements.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Scarbrough in view of Burgeson (US 5,555,663; hereinafter “Burgeson”).
In regard to claims 14 and 15, Scarbrough is silent in regard to a bag to enclose the housing.  Scarbrough does teach that the tampons are used to absorb scent from a container of scent.  See [0011].
Burgeson discloses a heated animal scent lure dispenser wherein the dispenser can be placed within a plastic zip lock bag 54 for effectively stopping the availability of oxygen such that the heating of the chemical reaction hand warmers is stopped.  Further, it is viewed that a molecule dispensing container, such as a scent refill, would also be capable of being stored within the bag as Burgeson also discloses that scent must be applied to the dispenser by pouring or via an eye dropper 7.  See col. 1, lines 1-11 and lines 28-60.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the bag of Burgeson with the device of Scarbrough for the purpose of enabling the stoppage of heating of the heat sources and to allow for the storage of scent containers.
In regard to claim 16, Scarbrough is silent in regard to the R-value of the material forming the housing.  It is noted that the claim does not require a thickness or actual R-value provided by the material.
Burgeson discloses that it is desirable that the dispenser should have insulation qualities as to efficiently use the heat source within.  See col. 1, lines 38-46.  Burgeson discloses that the wick 48 is suitably made from a knot fabric with a fleece.  The wick should be of appropriate thickness to have insulation qualities to slow the heat dissipation from within the container 12.  See col. 3, lines 28-43.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the insulating material of Burgeson for the fabric used to form the housing of Scarbrough for the purpose of insulating the heat sources such that the heat is effectively utilized.  Therefore, it would have been within the ambit of one of ordinary skill in the art to have determined an optimum or workable range of R-value per inch of the material without creating any new or unexpected results as the criticality of an R-value of greater than 2 per inch as not been shown.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774